Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbone US 20170246333 A1.


Regarding Claim(s) 1, Carbone teaches:   An article of manufacture comprising (a) An item of furniture having an appearance suitable to be located near the door of a home, and (b) integrated within the item of furniture, a disinfection chamber suitable for disinfecting home-delivery packages. (Carbone Abstract,[0231],[0280]-[0284])

Regarding Claim(s) 11, Carbone teaches: wherein the disinfection chamber further comprises: (a) An air inlet; (b) An air pump connected to the air inlet; (c) An ozone generator connected to the air pump and to the disinfection chamber, such that air moves from the air inlet through the ozone generator and then into the disinfection chamber; (d) One or more power sources to power the air pump and the ozone generator; and (e) One or more control mechanisms wired to control the air pump and the ozone generator by completing or interrupting the circuits from the power source(s) to the ozone generator and air pump. (Carbone [0158]-[0162])

Regarding Claim(s) 12, Carbone teaches: wherein the disinfection chamber further comprises an internal lining of ozone resistant material. (Carbone [0233],[0280]-[0284] – e.g. aluminum)

Regarding Claim(s) 13, Carbone teaches: wherein the disinfection chamber further comprises an air outlet having ozone-removing material. (Carbone [0027],[0037],[0280]-[0284])




Claim(s) 1,4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatalov US 20170368215 A1.

Regarding Claim(s) 1, Shatalov teaches:   An article of manufacture comprising (a) An item of furniture having an appearance suitable to be located near the door of a home, and (b) integrated within the item of furniture, a disinfection chamber suitable for disinfecting home-delivery packages. (Shatalov Abstract,[0008],[0084],[0109],[0158])

Regarding Claim(s) 4, Shatalov teaches: wherein the disinfection chamber further comprises (a) one or more light sources that emit ultraviolet light and are positioned to illuminate the items to be disinfected; (b) one or more power sources wired to provide power to the light sources; and (c) one or more control mechanisms wired to control the emission of light from the light source by completing or interrupting the circuit between the light sources and the power source. (Shatalov Abstract,[0008],[0084],[0109],[0138],[0158])

Regarding Claim(s) 5, Shatalov teaches: wherein the disinfection chamber further comprising an internal lining of ultraviolet reflective material. (Shatalov [0013],[0158])

Regarding Claim(s) 6, Shatalov teaches: wherein the disinfection chamber further comprises at least one support to hold items that are disinfected above the floor of the disinfection chamber and allow light to reach the bottom of the items. (Shatalov [0109],[0158])

Regarding Claim(s) 7, Shatalov teaches: wherein the disinfection chamber further comprises a ventilation system to control temperature in the disinfection chamber. (Shatalov [0122],[0158])



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone US 20170246333 A1.

Regarding Claim(s) 2-3,14-16 Carbone does not state the following features explicitly, but does provide an adequate amount of detail for a person of ordinary skill in the art to arrive at the following features: wherein the item of furniture is a bench, cabinet, desk, chest or sideboard.
wherein the front-facing external surfaces of the item of furniture comprise finished wood, wood 
wherein the disinfection chamber has an internal height, width and depth of at least 30 cm. 
wherein at least one dimension among the height, width and depth of the disinfection chamber is at least 60 cm. 
wherein the item of furniture is a bench, cabinet, desk, chest or sideboard the item is a bench, cabinet desk, chest or sideboard and the external front-facing surfaces of the furniture comprise finished wood, wood laminate, wood veneer, wicker, marble, quartz and/or ceramic surfaces. (Carbone [0022],[0158],[0231], [0280]-[0284])
	While Carbone may not explicitly recite the above, it would have been obvious to one of ordinary skill in the art to construct a devices with the various shapes, sizes, coverings, or incorporate a sanitizing device into ordinary household furniture/items because Carbone makes it clear that any suitable size, shape, design, etc. is envisioned. [0158] “Container 32 can have any other suitable size, shape and/or environment housed within container 32.” [0231] “The cover can be protective (e.g., to provide additional shield of the UV light) or decorative.” Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) The modification of the shape, size, design, etc. of a container is a well known prior art feature/method. Further, mere cosmetic/preferred differences in a device is generally accepted as ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Finally, elements that amount to minor variations that themselves hold no criticality over the prior art should additionally be considered obvious absent evidence to the contrary. (Carbone [0022],[0158],[0231], [0280]-[0284])



Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatalov US 20170368215 A1.

Regarding Claim(s) 8-10, Shatalov does not state the following features explicitly, but does provide an adequate amount of detail for a person of ordinary skill in the art to arrive at the following features: wherein the disinfection chamber has an internal height, width and depth of at least 30 cm.
wherein at least one dimension among the height, width and depth of the disinfection chamber is at least 60 cm.
wherein the item of furniture is a bench, cabinet, desk, chest or sideboard and the external front-facing surfaces of the furniture comprise finished wood, wood laminate, wood veneer, wicker, marble, quartz and/or ceramic surfaces. (Shatalov Abstract,[0008],[0084],[0109],[0138],[0158])
	While Shatalov may not explicitly recite the above, it would have been obvious to one of ordinary skill in the art to construct a devices with the various shapes, sizes, coverings, or incorporate a sanitizing device into ordinary household furniture/items because Carbone makes it clear that any suitable size, shape, design, etc. is envisioned. [0084] “As described herein, embodiments can be implemented as part of any of various types of storage systems. FIGS. 4A-4H show illustrative storage devices for use with an ultraviolet radiation system 10 (FIG. 1) according to embodiments. For example, the storage device can be a refrigerator and/or freezer (FIG. 4A) for storing a plurality of food items. Alternatively, the storage device can be a container for biological objects (FIG. 4B). The storage device can be a cooler (FIG. 4C), a backpack (FIG. 4D), a food container (FIG. 4E), a plastic bag (FIG. 4F), a lunchbox (FIG. 4G), a pantry (FIG. 4H, e.g., a shelf in the pantry), and/or the like. In each case, an embodiment of the system 10 can be implemented in conjunction therewith using any solution. To this extent, it is understood that embodiments of the system 10 can vary significantly in the number of devices, the size of the devices, the power requirements for the system, and/or the like. Regardless, it is understood that these are only exemplary storage devices and that the system 10 may be applicable to other storage devices not specifically mentioned herein.” Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) The modification of the shape, size, design, etc. of a container is a well known prior art feature/method. Further, mere cosmetic/preferred differences in a device is generally accepted as ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Finally, elements that amount to minor variations that themselves hold no criticality over the prior art should additionally be considered obvious absent evidence to the contrary. (Shatalov Abstract,[0008],[0084],[0109],[0138],[0158])



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881